        Case 1:18-cv-01547-SDG Document 28 Filed 08/19/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CAROL H. THOMAS,                           §
                                           §
        Plaintiff,                         §
                                           §
v.                                         §         Case No. 1:18-cv-01547-SDG
                                           §
GLOBAL LENDING SERVICES,                   §
LLC,                                       §
                                           §
        Defendant.                         §
                                           §

                STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff, Carol H. Thomas, and

Defendant, Global Lending Services, LLC, hereby stipulate to the dismissal of the

above-styled case and any claims that were raised in this action be dismissed with

prejudice, and with each side to bear its own costs and attorneys’ fees.

Respectfully submitted,

/s/ Carol H. Thomas ___                        /s/ Kirsten H. Smith
Carol H. Thomas                                Kirsten H. Smith (#702220)
Pro Se Plaintiff                               Sessions Fishman Nathan & Israel, LLC
8307 Wesley Providence Pkwy                    3850 N. Causeway Blvd., Suite 200
Lithonia, GA 30038                             Metairie, Louisiana 70002
Telephone: (678) 4461                          Telephone: (504) 846-7943
Facsimile:                                     Facsimile: (504) 828-3737
Email:                                         Email: ksmith@sessions.legal
Pro Se Plaintiff                               Counsel for Defendant


                                     Page 1 of 2
        Case 1:18-cv-01547-SDG Document 28 Filed 08/19/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 19, 2020, a copy of the foregoing was

electronically filed with the Clerk of the Court, United States District Court for the

Northern District of Georgia and served via CM/ECF and E-mail upon the following:

Carol H. Thomas
8307 Wesley Providence
Lithonia, GA 30038
Telephone: (678) 772-4461
Email: carolthomas644@gmail.com

                                       /s/ Kirsten H. Smith
                                       Kirsten H. Smith


        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      I additionally certify that the above-referenced document has been prepared
in Times New Roman (14 point) font and this satisfied the font size requirements of
this Court.

                                       /s/ Kirsten H. Smith
                                       Kirsten H. Smith




                                     Page 2 of 2
